                            Case 1:21-mj-00012-GMH Document 4 Filed 01/13/21 Page 1 of 1

AO 442 (Rev 11111) Arrest Warrant




                                               UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                         District of Columbia


                        United States of America
                                       v.                                          )
                                                                                   )        Case No.
                             Douglas Sweet                                         )
                                                                                   )
                                                                                   )
                                                                                   )
                                  Defendant


                                                                       ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)             Douglas Sweet
                                        ----=----------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              o       Superseding Indictment             o   Information       o   Superseding Information            ~ Complaint
o     Probation Violation Petition                   o     Supervised Release Violation Petition          o Violation Notice          0 Order of the Court

This offense is briefly described as follows:
     18 U.S.C. 1752 (a) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority; or
     Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in Disorderly Conduct on Capitol
     Grounds

     40 U.S.C. 5104 (e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds




Date:             01/07/2021
                                                                                              ~SSUing             officer's signature


City and state:            Washington, DC                                                               Officer Jose h Bruno, MPD
                                                                                                             Prinled name and lille


                                                                                 Return

            This warrant was received           ~n,.(dale!      ,   0 1/1~110~1        , and the person was arrested on (dale) ___Cl_[    .I n!ffiOa   I
at   (city and slale)       .Math eW5J           \,j_1   Yj I n I O!         .

Date:        a(/13 (2AO      'm   I
                                                                                       FBI ~recif4( ABeo+- M,'Chae/ D
                                                                                               I             Printed name and tille
                                                                                                                                           VeJ(iZ~Ua
